USDC IN/ND case 3:20-cv-00308-DRL-APR document 30 filed 05/10/21 page 1 of 12


                                      UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF INDIANA
                                          SOUTH BEND DIVISION

TINA C.1,                                                 )
                                                          )
                              Plaintiff,                  )
                                                          )
                                                          )
           v.                                             )         Case No. 3:20-cv-308
                                                          )
ANDREW M. SAUL,                                           )
Commissioner of Social Security,                          )
                                                          )
                              Defendant.                  )

                                           OPINION AND ORDER

           This matter is before the court on petition for judicial review of the decision of the

Commissioner filed by the plaintiff, Tina C., on April 10, 2020. For the following reasons, the

court RECOMMENDS that the decision of the Commissioner be REMANDED.

                                                       Background

           The plaintiff, Tina C., filed an application for a Title II period of Disability and Disability

Insurance Benefits on December 15, 2016, alleging a disability onset date of June 7, 2015. (Tr.

16). The claim was denied initially on March 28, 2017, and upon reconsideration on October 6,

2017. (Tr. 16). On November 14, 2017, Tina C. filed a written request for a hearing pursuant to

20 CFR § 404.929. (Tr. 16). The hearing was held on August 15, 2018, before Administrative

Law Judge Genevieve Adamo. (Tr. 16). Vocational Expert (VE) Amy Foster appeared at the

hearing via telephone. (Tr. 16). On December 20, 2018, the ALJ issued an unfavorable decision.

(Tr. 16-31). Tina C. filed a request for review by the Appeals Council, which was denied on

February 10, 2020. (Tr. 1-7). Tina C. then filed this petition for judicial review on April 10,



1
    To protect privacy, the plaintiff’s full name will not be used in this Order.
USDC IN/ND case 3:20-cv-00308-DRL-APR document 30 filed 05/10/21 page 2 of 12


2020.

        At step one of the five-step sequential analysis for determining whether an individual is

disabled, the ALJ found that Tina C. had not engaged in substantial gainful activity since June 7,

2015, the alleged onset date. (Tr. 19).

        At step two, the ALJ determined that Tina C. had the following severe impairments:

impingement syndrome and bursitis of the left shoulder; chondromalacia of the patella of the left

knee status post arthroscopic patellar debridement with lateral release; history of right shoulder

arthroscopy and rotator cuff repair; migraines; C4-5 facet arthropathy; bipolar disorder; anxiety;

lumbar degenerative disc disease; and obesity. (Tr. 19). The ALJ found that Tina C.’s severe

impairments significantly limited her ability to perform basic work activities. (Tr. 19). The ALJ

also found that Tina C. had the nonsevere impairments of sleep apnea; restless leg syndrome;

wrist tendonitis; tennis elbow; arthritis of the fingers; and chronic pain syndrome. (Tr. 19).

        At step three, the ALJ concluded that Tina C. did not have a physical impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments in 20 CFR Part 404, Subpart P, Appendix 1. (Tr. 20). The ALJ considered whether

the severity of Tina C.’s mental impairments met or medically equaled the criteria of Listings

1.02, 1.04, 12.08, or 112.15. (Tr. 21). The ALJ considered the paragraph B criteria for mental

impairments, which required at least one extreme or two marked limitations in a broad area of

functioning which include:

               understanding, remembering, or applying information; interacting
               with others; concentrating, persisting, or maintaining pace; and
               adapting or managing themselves.

(Tr. 21-22). The ALJ indicated that a marked limitation meant the ability to function

independently, appropriately, effectively, and on a sustained basis was seriously limited, while



                                                 2
USDC IN/ND case 3:20-cv-00308-DRL-APR document 30 filed 05/10/21 page 3 of 12


an extreme limitation was the inability to function independently, appropriately, or effectively,

and on a sustained basis. (Tr. 22). The ALJ found that Tina C. had a moderate limitation in

understanding, remembering, or applying information; a moderate limitation interacting with

others; a moderate limitation concentrating, persisting, or maintaining pace; and a mild limitation

adapting or managing herself. (Tr. 22). Because Tina C.’s mental impairments did not cause at

least two “marked” limitations or one “extreme” limitation, the ALJ determined that the

paragraph B criteria were not satisfied. (Tr. 23).

       After consideration of the entire record, the ALJ then assessed Tina C.’s residual

functional capacity (RFC) as follows:

               [T]he claimant has the residual functional capacity to perform
               sedentary work as defined in 20 CFR 404.1567(a) except she has
               additional limitations. The claimant can never climb ladders, ropes,
               or scaffolds. She can occasionally climb ramps and stairs, balance,
               stoop, kneel, crouch, and crawl. The claimant can tolerate an
               environment with moderate noise or less. She cannot work at
               unprotected heights. She can tolerate occasional exposure to
               vibrations. She can tolerate frequent exposure to extreme heat and
               cold, humidity, fumes, odors, dusts, gases, and poor ventilation. The
               claimant can frequently finger, handle, and reach. She can carry out
               and remember simple, routine, and repetitive tasks with no
               production rate pace like assembly line work with only occasional
               simple work-related decision-making. The claimant can maintain
               attention and concentration for two-hour intervals. She can respond
               appropriately to occasional changes in the workplace. She can have
               frequent interactions with supervisors apart from what is necessary
               for general instruction, task completion, or training. She can engage
               in frequent interactions with coworkers and the general public.

(Tr. 23-24). The ALJ explained that in considering Tina C.’s symptoms she followed a two-step

process. (Tr. 24). First, she determined whether there was an underlying physical or mental

impairment that was shown by a medically acceptable clinical or laboratory diagnostic technique

that reasonably could be expected to produce Tina C.’s pain or other symptoms. (Tr. 24). Then

she evaluated the intensity, persistence, and limiting effects of the symptoms to determine the

                                                 3
USDC IN/ND case 3:20-cv-00308-DRL-APR document 30 filed 05/10/21 page 4 of 12


extent to which they limited Tina C.’s functioning. (Tr. 24).

       After considering the evidence, the ALJ found that Tina C.’s medically determinable

impairments reasonably could be expected to cause some of the alleged symptoms. (Tr. 25).

However, the ALJ concluded that Tina C.’s statements concerning the intensity, persistence, and

limiting effects of her symptoms were not entirely consistent with the medical evidence and

other evidence in the record. (Tr. 25).

       At step four, the ALJ determined that Tina C. had been unable to perform any past

relevant work. (Tr. 28). Considering Tina C.’s age, education, work experience, and RFC, the

ALJ concluded that there were jobs that existed in significant numbers in the national economy

that she could have performed, including final assembler (17,000 jobs nationally), document

preparer (125,000 jobs nationally), and address clerk (10,700 jobs nationally). (Tr. 29-30). The

ALJ found that Tina C. was not under a disability within the meaning of the Social Security Act

from June 7, 2015 through December 20, 2018, the date of the unfavorable decision. (Tr. 30).

                                            Discussion

       The standard for judicial review of an ALJ’s finding that a claimant is not disabled within

the meaning of the Social Security Act is limited to a determination of whether those findings are

supported by substantial evidence. 42 U.S.C. § 405(g) (“The findings of the Commissioner of

Social Security, as to any fact, if supported by substantial evidence, shall be conclusive”); Moore

v. Colvin, 743 F.3d 1118, 1120–21 (7th Cir. 2014); Bates v. Colvin, 736 F.3d 1093, 1097 (7th

Cir. 2013) (“We will uphold the Commissioner’s final decision if the ALJ applied the correct

legal standards and supported her decision with substantial evidence”). Courts have defined

substantial evidence as such relevant “evidence as a reasonable mind might accept to support

such a conclusion.” Zoch v. Saul, 2020 WL 6883424, at *3 (7th Cir. Nov. 24, 2020); Biestek v.



                                                4
USDC IN/ND case 3:20-cv-00308-DRL-APR document 30 filed 05/10/21 page 5 of 12


Berryhill, 139 S. Ct. 1148, 1154 (2019); Bates, 736 F.3d at 1098. A court must affirm an ALJ’s

decision if the ALJ supported her findings with substantial evidence and if there have been no

errors of law. Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013) (citations omitted). However,

“the decision cannot stand if it lacks evidentiary support or an adequate discussion of the issues.”

Lopez ex rel Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003).

       Disability insurance benefits are available only to those individuals who can establish

“disability” under the terms of the Social Security Act. The claimant must show that she is

unable “to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). The Social Security regulations enumerate the five-step sequential evaluation to

be followed when determining whether a claimant has met the burden of establishing disability.

20 C.F.R. § 404.1520. The ALJ first considers whether the claimant is presently employed and

“doing . . . substantial gainful activity.” 20 C.F.R. § 404.1520(b). If she is, the claimant is not

disabled and the evaluation process is over. If she is not, the ALJ next addresses whether the

claimant has a severe impairment or combination of impairments that “significantly

limits . . . physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c); see

Williams v. Colvin, 757 F.3d 610, 613 (7th Cir. 2014) (discussing that the ALJ must consider the

combined effects of the claimant’s impairments). Third, the ALJ determines whether that severe

impairment meets any of the impairments listed in the regulations. 20 C.F.R. § 401, pt. 404,

subpt. P, app. 1. If it does, then the impairment is acknowledged by the Commissioner to be

conclusively disabling. However, if the impairment does not so limit the claimant’s remaining

capabilities, the ALJ reviews the claimant’s “residual functional capacity” and the physical and



                                                 5
USDC IN/ND case 3:20-cv-00308-DRL-APR document 30 filed 05/10/21 page 6 of 12


mental demands of her past work. If, at this fourth step, the claimant can perform her past

relevant work, she will be found not disabled. 20 C.F.R. § 404.1520(e). However, if the

claimant shows that her impairment is so severe that she is unable to engage in her past relevant

work, then the burden of proof shifts to the Commissioner to establish that the claimant, in light

of her age, education, job experience, and functional capacity to work, is capable of performing

other work and that such work exists in the national economy. 42 U.S.C. § 423(d)(2); 20 C.F.R.

§ 404.1520(f); see Biestek v. Berryhill, 139 S. Ct. 1148 (2019) (upon the request of a disability

benefits applicant, a vocational expert's refusal to provide the private market-survey data

underlying her opinion regarding job availability does not categorically preclude the expert's

testimony from counting as “substantial evidence” but, instead, the inquiry is case-by-case).

       Tina C. has requested that the court remand this matter for additional proceedings, or in

the alternative, reverse the ALJ’s decision and award benefits. In her appeal, Tina C. argues that:

(1) the Appeals Council committed reversible error in failing to evaluate new and material

evidence; and (2) the ALJ relied on stale opinions of the state agency consultants in assessing her

physical and mental impairments which resulted in a RFC that was unsupported by substantial

evidence or the relevant legal standards.

       First, Tina C. argues that the Appeals Council committed reversibly error by failing to

evaluate new and material evidence. Specifically, she claims that the Appeals Council

improperly concluded that the additional evidence submitted was not new and material to her

claim for disability benefits. The “new and material” evidence that the Appeals Council failed to

evaluate consisted of additional treatment for her left shoulder condition by Dr. Brian Ratigan,

M.D. In response, the Commissioner claims that Tina C.’s argument is based on an outdated,




                                                 6
USDC IN/ND case 3:20-cv-00308-DRL-APR document 30 filed 05/10/21 page 7 of 12


obsolete regulation 2, and even if Tina C. had cited the correct authority, the Appeals Council

cited the specific reason that it did not review the ALJ’s decision, therefore it is not reviewable.

         Under 20 C.F.R. § 404.970(a), the Appeals Council will review a case if, inter alia, it

“receives additional evidence that is new, material, and relates to the period on or before the date

of the hearing decision, and there is a reasonable probability that the additional evidence would

change the outcome of the decision.” A court can review the Council’s decision to decline

plenary review when the Council made a legal, rather than a discretionary decision. Stepp, 795

F.3d at 722. If the Council did not find the additional evidence new and material, and thus

deeming the evidence “non-qualifying under the regulation,” the court can review that decision

for legal error. Stepp, 795 F.3d at 722 (quoting Farrell v. Astrue, 692 F.3d 767, 771 (7th Cir.

2012)). However, if the Council found the additional evidence new, material, and time-relevant

but denied review because the ALJ’s decision was not “contrary to the weight of the evidence,”

then its decision was “discretionary and unreviewable.” Stepp, 795 F.3d at 722 (quoting Perkins

v. Charter, 107 F.3d 1290, 1294 (7th Cir. 1997)).

         In declining to review the ALJ’s decision, despite Tina C.’s newly submitted evidence,

the Council stated the following:

               You submitted records from South Bend Memorial dated October 28, 2018 to
               January 4, 2019 (15 pages) and South Bend Orthopedics dated May 18, 2018
               to March 27, 2019 (30 pages). We find this evidence does not show a
               reasonable probability that it would change the outcome of the decision. We
               did not exhibit this evidence.

(Tr. 2). Tina C. argues that the Council never specifically discussed the contents of the new




2
  Tina C. cited to 20 C.F.R. § 404.970(b) which was revised on December 16, 2016. The revision changed the
requirement that once the Appeals Council found the new evidence to be new, material, and related to the period on
or after the date of the ALJ decision, from then reviewing the case if it found that the ALJ’s action was contrary to
the weight of the evidence to reviewing the case if “there is a reasonable probability that the additional evidence
would change the outcome of the decision.” § 404.970(a)(5).

                                                          7
USDC IN/ND case 3:20-cv-00308-DRL-APR document 30 filed 05/10/21 page 8 of 12


records regarding the adjudicated period, therefore the Council’s decision to decline review was

so ambiguous that it could be interpreted as a finding that the evidence submitted is not “new and

material” under § 404.970(b).

       In Farrell v. Astrue, 692 F.3d 767, 771 (7th Cir. 2012), the Seventh Circuit found the

Council’s decision that it had “considered … the additional evidence … [and] found that th[e]

information d[id] not provide a basis for changing the [ALJ’s] decision” to be a boilerplate

denial that “often appears in orders of Appeals Council rejecting plenary review …” The

Seventh Circuit went on to explain that this boilerplate-like denial, “[o]n the one hand, [] might

indicate that the Appeals Council found the proffered new evidence to be immaterial, but on the

other hand it might indicate that the Council accepted the evidence as material but found it to be

insufficient to require a different result.” 693 F.3d at 771. In Stepp, the Seventh Circuit found

that “without more specific language from the Council, we interpreted the denial notice to imply

the former conclusion – i.e. that the Council ‘rejected Farrell’s new evidence as non-qualifying

under the regulation.’” Stepp, 795 F.3d at 723.

       Alternatively, in Perkins v. Charter, 107 F.3d 1290, 1292 (7th Cir. 1997), the Seventh

Circuit found that the Council “specifically address[ed] the content and persuasiveness of [the

additional evidence],” therefore “the Council must have accepted that evidence as new and

material under the regulation” and so “the Council’s unfavorable decision was therefore

‘discretionary and unreviewable.’” Stepp, 795 F.3d at 722-23.

       Here, the Council used the same boilerplate language that the Seventh Circuit found

insufficient. (Tr. 2). Therefore, this court will interpret the boilerplate language as a rejection of

the additional evidence as non-qualifying under the regulation. That finding requires the court to

review the Council’s rejection of the additional evidence as new and material de novo. See Stepp,



                                                  8
USDC IN/ND case 3:20-cv-00308-DRL-APR document 30 filed 05/10/21 page 9 of 12


795 F.3d at 722 (finding that “[i]f the Council determined [the claimant’s] newly submitted

evidence was, for whatever reason, not new and material, and therefore deemed the evidence

‘non-qualifying under the regulation,’ we retain jurisdiction to review that conclusion for legal

error”).

           The Commissioner’s argument that the Council’s notice “presuppose[d] a finding on the

issue of whether the evidence was new and material” because “if the Appeals Council had found

that the evidence was not new and material, it would not have reached the question of whether

the evidence showed a reasonable probability that it would change the outcome of the decision,”

is exactly what the Seventh Circuit is trying to avoid. Accordingly, this court reaches the same

conclusion as the Seventh Circuit did in Stepp in that it “cannot conclude that these abstruse

signals, without more, demonstrate that the Council considered [Dr. Ratigan’s] treatment notes.”

           A record is considered “new” if it was “not in existence or available to the claimant at the

time of the administrative proceeding.” Perkins, 107 F.3d at 1296. Tina C.’s hearing was held

on August 15, 2018. The additional medical records, completed by Dr. Rankin, are dated

October 28, 2019 through January 4, 2019, as well as May 18, 2018 through March 27, 2019.

The records dated August 2018 through March 2019 were created subsequent to the hearing,

with a significant amount being created after the ALJ’s December 10, 2018 decision. See Stepp,

795 F.3d at 725 (reminding that “medical records are not instantaneously transmitted from

treating physician to the Social Security Administration upon their creation; rather, a claimant’s

representative must learn that specific treatment has been provided, request the relevant

treatment notes, obtain them from the physician, and deliver them to the agency”). Additionally,

the Commissioner agrees there were “multiple new records in [Tina C.’s] submission to the

Appeals Council,” with the exception of a May 2018 record. Therefore, Dr. Rankin’s treatment



                                                    9
USDC IN/ND case 3:20-cv-00308-DRL-APR document 30 filed 05/10/21 page 10 of 12


notes are new within the meaning of § 404.970(b).

       Next, additional evidence is considered “material” under § 404.970(b) if it “creates a

reasonable probability that the Commissioner would have reached a different conclusion had the

evidence been considered.” Stepp, 795 F.3d at 725 (internal quotations and citations omitted).

The additional treatment notes provided by Tina C. reflect that on October 29, 2018, a physical

exam revealed positive Hawkin’s and Neer’s testing, a reduced range of motion with pain, and

scierosis of the left rotator cuff footprint requiring an MRI. (Tr. 46). On January 4, 2019, an

operative procedure took place on Tina C.’s left shoulder rotator cuff tear with impingement.

(Tr. 47). The description of the procedure included intact subscapularis tendon, biceps tendon,

and normal glenohumeral articular cartilage, however “there was obvious tearing on the

undersurface noted on the supraspinatus insertion.” (Tr. 46-47). The notes also provided that

Tina C. saw Dr. Ratigan for a “recheck” 12 weeks after surgery. (Tr. 83). There, Dr. Ratigan

noted that Tina C. “should have a little more motion than what she has, but she does not have a

frozen shoulder.” (Tr. 86). He recommended “therapy 3 times a week,” “stretching many times a

day,” and “if she is still complaining of being stiff … [he will] determine if … proceeding with a

manipulation under anesthesia” would be necessary. (Tr. 86).

       In her decision, the ALJ stated “medical records documented a history of bilateral

shoulder pain, but the evidence presented does not contain objective medical evidence to support

greater exertional and upper extremity limitations … [I]n April 2018, she began seeking

treatment for left shoulder pain … although x-rays of her left shoulder were unremarkable,

physical examinations indicated pain and reduced range of motion of the left shoulder.” (Tr. 26).

The ALJ concluded, “nonetheless, there [wa]s no evidence that she had tried cortisone injections

or physical therapy for this pain.” (Tr. 26). The additional evidence included a Kenalog injection



                                                10
USDC IN/ND case 3:20-cv-00308-DRL-APR document 30 filed 05/10/21 page 11 of 12


on May 18, 2018 to treat Tina C.’s impingement syndrome of the left shoulder. (Tr. 109).

        Additionally, Tina C. completed physical therapy for her left shoulder on or before

October 29, 2018, as reflected in Dr. Ratigan’s notes. (Tr. 46). Dr. Ratigan recommended

additional physical therapy on March 27, 2019. (Tr. 86). Most importantly, the additional

evidence contained the new left rotator cuff tear diagnosis that was not available to the ALJ

when she made her decision. (Tr. 47). The court recognizes that the ALJ did make mention of a

“left shoulder injury” in her decision, however the left rotator cuff tear diagnosis as well as the

necessary surgery, occurred subsequent to the decision. The new diagnosis, alone, represents a

reasonable probability that the ALJ’s decision could have been different. Additionally, based on

the ALJ’s decision, the therapy and injection also could have led her to a different conclusion.

       Given the new diagnosis, physical therapy, injection, and lack of reported improvement

reflected in the additional evidence Tina C. provided to the Council, the court rejects the

Commissioner’s blanket statement that the newly-submitted evidence added no new information

to the record and concludes that the Council erred in failing to find the newly submitted evidence

as “new and material” pursuant to § 404.970(b).

       Tina C. makes an additional argument regarding “stale” opinions of the state agency

consultants. However, since the Council erred in denying review, the court need not address the

additional arguments at this time. The ALJ will have the opportunity to revisit this other issue on

remand.

       Based on the foregoing reasons, the court RECOMMENDS that the decision of the

Commissioner be REMANDED.

       Pursuant to 28 U.S.C. § 636(b)(1), the parties shall have fourteen days after being served

with a copy of this Recommendation to file written objections thereto with the Clerk of Court.



                                                 11
USDC IN/ND case 3:20-cv-00308-DRL-APR document 30 filed 05/10/21 page 12 of 12


The failure to file a timely objection will result in the waiver of the right to challenge this

Recommendation before either the District Court or the Court of Appeals. Willis v. Caterpillar,

Incorporated, 199 F.3d 902, 904 (7th Cir. 1999); Johnson v. Zema Systems Corporation, 170

F.3d 734, 739 (7th Cir. 1999); Hunger v. Leininger, 15 F.3d 664, 668 (7th Cir. 1994); The

Provident Bank v. Manor Steel Corporation, 882 F.2d 258, 260-61 (7th Cir. 1989); United

States v. Johnson, 859 F.2d 1289, 1294 (7th Cir. 1988); Lebovitz v. Miller, 856 F.2d 902, 905

n.2 (7th Cir. 1988).

       ENTERED this 10th day of May, 2021.

                                                               /s/ Andrew P. Rodovich
                                                               United States Magistrate Judge




                                                  12
